UNITED STATES DISTRICT COURT                           EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                          '
                                                  '
                                                  '
v.                                                '            NO. 1:14-CR-114-MAC
                                                  '
                                                  '
QUENTIN GERALD SPIKES                             '

                    ORDER ADOPTING THE MAGISTRATE JUDGE'S
                        REPORT AND RECOMMENDATION

       The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for consideration

pursuant to applicable laws and orders of this court. The court has received and considered the

Report of the United States Magistrate Judge filed pursuant to such order, along with the record,

pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

       1.      that the court find that the Defendant violated the first allegation in the petition that
               he failed to follow a standard condition of release;

       2.      that the Defendant’s supervised release should be revoked pursuant to 18 U.S.C. §
               3583; and

       3.      the Defendant should be sentenced to a term of 8 months’ imprisonment, with no
               supervised release to follow. His term of imprisonment should be served at the
               Federal Correctional Institute in Beaumont, Texas, if the Bureau of Prisons can
               accommodate such request.

       At the close of the revocation hearing, the Defendant, defense counsel and counsel for

the Government each signed a standard form waiving their right to object to the proposed findings

and recommendations contained in the magistrate judge’s report, consenting to revocation of
supervised release and imposition of the sentence recommended. The Defendant also waived his

right to be present with counsel and to speak at sentencing before the court imposes the

recommended sentence.

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED and Quentin Gerald Spike’s

supervised release is REVOKED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations. The Defendant shall be given credit for all time previously served in

custody to which he is entitled to by law.

       SIGNED at Beaumont, Texas, this 7th day of October, 2019.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
